DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction dated 15 April 2022 has been withdrawn because of a preliminary amendment filed by the Applicant on 03 August 2020. The Examiner is examining the claims pertaining to the device and not the cancelled method claims. Claims 17-25 have been cancelled, and the Examiner is examining claims 1-16 and 26-29. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "light emitting element" in lines 3-4 of claim 26 must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Note that claims are no longer drawn to a method of manufacture.
Claim Objections
Claim 3 is objected to because of the following informalities:  
“…refractive index that that of…” in line 6 should be “…refractive index than that of…”
“planarization lens” in line 5 should be “planarization lens layer” for further clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 26, the limitation in lines 3-4 “a light emitting element” in unclear with respect to the specification and drawings. A “light emitting element” is mentioned in lines 3-4 of claim 26, but nowhere in the specification is this mentioned, aside from a copy-paste of the claim language in the introduction. It is unclear how the “light emitting element” in claim 26 is implemented in the device since, the bulk of the specification is describing an image sensor with photodiodes (a light receiving element). Nowhere in the specification, is there described a specific embodiment with a light emitting element, a light emitting diode, a laser, a display, a light emitting array, or the like is implemented in the device with the specific lens structure. All the embodiments, circuitry and method of manufacture is drawn to photodiodes and image sensors. It is known that a photodiode can be used to emit light through a circuit change, but this is not described in the specification. The photodiode is not described in a way that one of ordinary skill in the art could read it as a light emitter. Additionally, none of the figures show a light emitting element nor circuitry that pertains to a light emitting element, only a light receiving element. The Examiner is interpreting the light emitting element as being a light receiving element due to the bulk of the specification and figures being drawn to a light receiving device and the method of manufacture of said device. Claims 27-29 are rejected because of their dependency on claim 26.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (USPGPub 20150346547 A1) (third embodiment) hereinafter referred to as Wakabayashi (3) in view of Irisa et al. (USPGPub 20220102407 A1).

Regarding claim 1, Wakabayashi (3) teaches an image sensor, comprising: a substrate (20) which has a first surface and a second surface opposite to the first surface and pixels (P) arranged in a two-dimensional array, wherein each of the pixels (P) comprises a photodiode (PD) (see figure 15, two-dimensional array of pixels P; ¶134, The light-receiving element substrate 60 is provided with a substrate 61, a semiconductor layer 62, the light-receiving element 63, an interposed insulating layer 64, a light-blocking layer 65, and a flattening layer 66 as illustrated in FIG. 9; and ¶135, the light-receiving element 63 that is configured by a photodiode and the like is disposed in the semiconductor layer 62); a color filter layer (80) arranged on the second surface of the substrate (20) and comprising color filters that respectively correspond to the pixels (P) (see figure 15, color filter layer 80; and ¶165, The color filter layer 80 includes color filters for different colors such as red, green, and blue. Any color of the color filter is arranged in each pixel P); and a lens layer (99/96/95/92/91) arranged on the color filter layer (80) and comprising a double-sided spherical lens (see figure 15, lens layer comprising microlens layer 96 and microlens layer 92), wherein the double-sided spherical lens (99/96/95/92/91) comprises at least two material layers having different refractive indices (see figure 15, double-sided spherical lens comprising layer 99, 96, 95, 92, and 91 (i.e. five material layers); and ¶166, The lens layer 92 has a higher light refractive index than the flattening layer 95). However, Wakabayashi (3) fails to explicitly teach a multi-wiring layer arranged on the first surface of the substrate. 
	However, Irisa teaches a multi-wiring layer (23101) arranged on the first surface of the substrate (see figure 58, wiring layer 23101 located on the bottom side (i.e. first surface) of the substrate containing photodiode PD). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wakabayashi (3) to incorporate the teachings of Irisa to further include a wiring layer in order to connect all of the pixel circuitry to the photosensor providing for an efficient transfer of photosensor signal outputs to external circuitry while maintaining a compact design. 

Regarding claim 8, Wakabayashi (3) teaches a color filter layer (80) (see figure 15). However, Wakabayashi (3) fails to explicitly teach wherein the color filters are separated from each other by metal grids, the pixels are separated from each other by pixel separation structures. 
However, Irisa teaches wherein the color filters are separated from each other by metal grids (Irisa, see figure 62, light blocking film 13b continues into the color filter layer to separate the individual color filters; and ¶197, The light blocking films 13b include tungsten (W), aluminum (Al), or an alloy of Al and copper (Cu)), and the pixels (Wakabayashi (3) P) are separated from each other by pixel separation structures (see figure 62, light blocking film 13b and fixed charge film 24b making up a pixel separation structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wakabayashi (3) to incorporate the teachings of Irisa to further include separation between the color filters and pixel in order to prevent crosstalk between the two elements, allowing for less noise in the received data. 

Claims 2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (USPGPub 20150346547 A1) (third embodiment) hereinafter referred to as Wakabayashi (3) in view of Irisa et al. (USPGPub 20220102407 A1) as applied to claim 1 above, and further in view of Wakabayashi (USPGPub 20150346547 A1) (first embodiment) hereinafter referred to as Wakabayashi (1).

Regarding claim 2, Wakabayashi (3) as modified by Irisa teaches the image sensor of claim 1, wherein the lens layer (Wakabayashi (3) 99/96/95/92/91) further comprises a planarization lens layer (Wakabayashi (3) 91) between the double-sided spherical lens and the color filter layer (Wakabayashi (30) 80) (Wakabayashi (3), see figure 15, flattening layer 91 (i.e. planarization layer) located between lens layer 96/92 and color filter layer 80). However, the combination fails to explicitly teach wherein a top surface of the planarization lens layer has recesses, each of which is recessed to correspond to a surface of the double-sided spherical lens.
	However, Wakabayashi (1) teaches wherein a top surface of the planarization lens layer (17) has recesses, each of which is recessed to correspond to a surface of the double-sided spherical lens (15) (see figures 3, 8, and 9, planarization layer 17 having recesses in which convex portions 16 are located).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wakabayashi (3) and Irisa to incorporate the teachings of Wakabayashi (1) to further include a convex lower lens as opposed to a concave one in order to focus light more efficiently onto the photodiode, allowing for a stronger signal to be measured. 

Regarding claim 7, Wakabayashi (3) as modified by Irisa teaches the image sensor of claim 1, wherein the double-sided spherical lens (Wakabayashi (3) 99/96/95/92/91) comprises a first spherical lens (Wakabayashi (3) 92) and a second spherical lens (Wakabayashi (3) 96) (Wakabayashi (3), see figure 15, second microlens layer 96 and first microlens layer 92). However, the combination fails to explicitly teach wherein a curvature of the first spherical lens is different from a curvature of the second spherical lens.
	However, Wakabayashi (1) teaches wherein a curvature of the first spherical lens (15) is different from a curvature of the second spherical lens (12) (¶64, The cross-sectional shape of the concave portion 12 (i.e. second) has, for example, a curved surface portion in the central portion thereof and an inclined surface (so-called tapered surface) in the peripheral portion thereof that encloses the curved surface portion; and ¶69, The cross-sectional shape of the convex portion 16 (i.e. first) is, for example, a curved surface such as a surface of a substantial ellipsoid).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wakabayashi (3) and Irisa to incorporate the teachings of Wakabayashi (1) to further include differently curved lenses in order to bend light in different directions in order to improve focal lengths needed to direct the most amount of light to the photodiodes providing for increased light capture and higher quality image formation. 

Regarding claim 9, Wakabayashi (3) as modified by Irisa teaches a double-sided spherical lens (see figure 15, lens lays 92 and 96). However, the combination fails to explicitly teach wherein the double-sided spherical lens includes at least two of polyimide, Al2O3, SiN, SiON, SiO, SiO2, HfOx, and TiO2.
	However, Wakabayashi (1) teaches wherein the double-sided spherical lens includes at least two of polyimide, Al2O3, SiN, SiON, SiO, SiO2, HfOx, and TiO2 (¶65, the lens layer 13 is formed of an inorganic material that has a higher light refractive index than the substrate 11. Examples of such an inorganic material include SiON, and Al.sub.2O.sub.3; and ¶70, The flattening layer 17 is formed of a light-transmissive inorganic material that, for example, has a lower light refractive index than the lens layer 15. Examples of such an inorganic material include SiO.sub.2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wakabayashi (3) and Irisa to incorporate the teachings of Wakabayashi (1) to further include the specific materials mentioned above in order to provide differ refractive indices for the lens layers, allowing for better focusing of light as well as preventing crosstalk between pixels and internal reflection. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (USPGPub 20150346547 A1) (third embodiment) hereinafter referred to as Wakabayashi (3) in view of Irisa et al. (USPGPub 20220102407 A1) as applied to claim 1 above, and further in view of Wakabayashi (USPGPub 20150346547 A1) (first embodiment) hereinafter referred to as Wakabayashi (1) and Ito et al. (USPGPub 20180173048 A1).

Regarding claim 3, Wakabayashi (3) as modified by Irisa teaches the image sensor of claim 1, wherein the lens layer (Wakabayashi (3) 99/96/95/92/91) further comprises a planarization lens layer (Wakabayashi (3) 91) between the double-sided spherical lens and the color filter layer (Wakabayashi (3) 80) (Wakabayashi (3), see figure 15, flattening layer 91 (i.e. planarization layer) located between lens layer 96/92 and color filter layer 80), and the double-sided spherical lens comprises a first spherical lens (Wakabayashi (3) 92) and a second spherical lens (Wakabayashi (3) 96) (Wakabayashi (3), see figure 15, second microlens layer 96 and first microlens layer 92). However, the combination fails to explicitly teach wherein the second spherical lens has a greater refractive index than that of the planarization lens, and the first spherical lens has a greater refractive index that that of the second spherical lens.
	However, Wakabayashi (1) teaches wherein the second spherical lens (13) has a greater refractive index than that of the planarization lens (17) (see figure 3, lens 13 (i.e. second lens) and flattening layer 17 (i.e. planarization lens layer); ¶65, the lens layer 13 is formed of an inorganic material that has a higher light refractive index than the substrate 11. Examples of such an inorganic material include SiON, and Al.sub.2O.sub.3 (aluminum oxide has a refractive index of 1.63); and ¶70, The flattening layer 17 is formed of a light-transmissive inorganic material that, for example, has a lower light refractive index than the lens layer 15. Examples of such an inorganic material include SiO.sub.2 (the refractive index of silicon oxide is 1.46)). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wakabayashi (3) and Irisa to incorporate the teachings of Wakabayashi (1) to make the index of refraction of the planarization layer lower than that of the lens in order to prevent the planarization layer from disrupting the path of light from the lens to the photosensor providing for more efficient light capture and higher quality image formation. However, the new combination fails to explicitly teach wherein the first spherical lens has a greater refractive index that that of the second spherical lens.
	However, Ito teaches wherein the first spherical lens (35) has a greater refractive index that that of the second spherical lens (33) (¶82, the refractive index of the lens layer 35 is preferably larger than the refractive index of the lens layer 33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wakabayashi (3), Irisa, and Wakabayashi (1) to incorporate the teachings of Ito to further include lenses of different refractive indices in order to more efficiently bend light towards the photodiode providing for an increased amount of light captured and higher quality image. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (USPGPub 20150346547 A1) (third embodiment) hereinafter referred to as Wakabayashi (3) in view of Irisa et al. (USPGPub 20220102407 A1) as applied to claim 1 above, and further in view of Wakabayashi (USPGPub 20150346547 A1) (first embodiment) hereinafter referred to as Wakabayashi (1), Ito et al. (USPGPub 20180173048 A1), and Nakai et al. (USPGPub 20090256225 A1).

Regarding claim 4, Wakabayashi (3) as modified by Irisa teaches a double-sided spherical lens comprising a lower spherical lens (Wakabayashi (3) 92), an upper spherical lens (Wakabayashi (3) 96), and an intermediate lens (Wakabayashi (3) 95) arranged between the lower spherical lens and the upper spherical lens (Wakabayashi (3), see figure 15). However, the combination fails to explicitly teach wherein the intermediate lens has a flat plate shape, a refractive index of the lower spherical lens is greater than a refractive index of the  upper spherical lens, and the intermediate lens has a uniform thickness and has a refractive index between the refractive index of the lower spherical lens and the refractive index of the upper spherical lens.
	However, Wakabayashi (1) teaches wherein the intermediate lens (14) has a flat plate shape, and wherein the intermediate lens (14) has a uniform thickness and the upper spherical lens (13) has a low refractive index (see figure 3, first lens layer 13, intermediate layer 14, and second lens layer 15; ¶64, The microlens array substrate 10 is provided with a substrate 11, a lens layer 13 as a first lens layer, an intermediate layer 14, a lens layer 15 as a second lens layer, and a flattening layer 17; ¶68, The intermediate layer 14 has a function of adjusting the distance between the microlens ML1 and the microlens ML2 to a desired value. Therefore, the thickness of the intermediate layer 14 is appropriately set on the basis of optical conditions such as the focal length of the microlens ML1 depending on the wave of light; and ¶65, The lens layer 13 is formed of a light-transmissive material that has a different light refractive index from the substrate 11. In the present embodiment, the lens layer 13 is formed of an inorganic material that has a higher light refractive index than the substrate 11. Examples of such an inorganic material include SiON (note, the refractive index of SiON is 1.46)). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wakabayashi (3) and Irisa to incorporate the teachings of Wakabayashi (1) to further include a flat plate intermediate lens because [t]he intermediate layer 14 has a function of adjusting the distance between the microlens ML1 and the microlens ML2 to a desired value. Therefore, the thickness of the intermediate layer 14 is appropriately set on the basis of optical conditions such as the focal length of the microlens ML1 depending on the wave of light (Wakabayashi (1) ¶68) this would provide a stronger signal towards the photodiode and a higher quality image. However, the new combination fails to explicitly teach wherein a refractive index of the lower spherical lens is greater than a refractive index of the upper spherical lens, and wherein the intermediate lens layer has a refractive index between the refractive index of the lower spherical lens and the refractive index of the upper spherical lens.
	However, Ito teaches wherein a refractive index of the lower spherical lens (35) is greater than a refractive index of the upper spherical lens (33) (¶82, the refractive index of the lens layer 35 is preferably larger than the refractive index of the lens layer 33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wakabayashi (3), Irisa, and Wakabayashi (1) to incorporate the teachings of Ito to further include lenses of different refractive indices in order to more efficiently bend light towards the photodiode providing a stronger signal towards the photodiode and a higher quality image. However, the new combination fails to explicitly teach wherein the intermediate lens layer has a refractive index between the refractive index of the lower spherical lens and the refractive index of the upper spherical lens.
	However, Nakai teaches wherein the intermediate lens layer (12) has a refractive index between the refractive index of the lower spherical lens (11A) and the refractive index of the upper spherical lens (see figure 1, layer 12 (i.e. intermediate lens layer) having a refractive index of 1.5 and to top layer of inner lens 11A having a refractive index of 2.0 (note that the upper lens of Wakabayashi (1) has a refractive index of 1.46)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wakabayashi (3), Irisa, Wakabayashi (1), and Ito to further include increasing refractive indices from top to bottom in order to bend light towards the photodiode and to prevent crosstalk between pixels as well as to prevent internal reflection, preventing noise and allowing for a higher quality image. 

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (USPGPub 20150346547 A1) (third embodiment) hereinafter referred to as Wakabayashi (3) in view of Irisa et al. (USPGPub 20220102407 A1), Wakabayashi (USPGPub 20150346547 A1) (first embodiment) hereinafter referred to as Wakabayashi (1), and Ito et al. (USPGPub 20180173048 A1).

Regarding claim 11, Wakabayashi (3) teaches an image sensor, comprising: a substrate (20) which has a first surface and a second surface opposite to the first surface and pixels (P) arranged in a two-dimensional array, wherein each of the pixels includes a photodiode (see figure 15, two-dimensional array of pixels P; ¶134, The light-receiving element substrate 60 is provided with a substrate 61, a semiconductor layer 62, the light-receiving element 63, an interposed insulating layer 64, a light-blocking layer 65, and a flattening layer 66 as illustrated in FIG. 9; and ¶135, the light-receiving element 63 that is configured by a photodiode and the like is disposed in the semiconductor layer 62); a color filter layer (80) arranged on the second surface of the substrate (20) and comprising color filters that respectively correspond to the pixels (P) (see figure 15, color filter layer 80; and ¶165, The color filter layer 80 includes color filters for different colors such as red, green, and blue. Any color of the color filter is arranged in each pixel P); a planarization lens layer (91) arranged on the color filter layer (80) (see figure 15, flattening layer 91 (i.e. planarization layer) arranged on color filter 80); and a double-sided spherical lens (92/96) arranged on the planarization lens layer (91) (see figure 15, lens layers 96/92 arranged on flattening layer 91 (i.e. planarization layer)), and wherein the double-sided spherical lens comprises a lower spherical lens (92) and an upper spherical lens (96) (see figure 15, lower lens layer 92 and upper lens layer 96). However, Wakabayashi (3) fails to explicitly teach a multi-wiring layer arranged on the first surface of the substrate; and wherein the double-sided spherical lens arranged on the planarization lens layer protrude upward and downward, and a refractive index of the planarization lens layer is less than a refractive index of the upper spherical lens, and the refractive index of the upper spherical lens is less than a refractive index of the lower spherical lens.
	However, Irisa teaches a multi-wiring layer (23101) arranged on the first surface of the substrate (see figure 58, wiring layer 23101 located on the bottom side (i.e. first surface) of the substrate containing photodiode PD). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wakabayashi (3) to incorporate the teachings of Irisa to further include a wiring layer in order to connect all of the pixel circuitry to the photosensor in order to provide an efficient transfer of photosensor outputs to external circuitry while maintaining a compact design. However, the new combination fails to explicitly teach wherein the double-sided spherical lens arranged on the planarization lens layer protrude upward and downward, and a refractive index of the planarization lens layer is less than a refractive index of the upper spherical lens, and the refractive index of the upper spherical lens is less than a refractive index of the lower spherical lens.
	However, Wakabayashi (1) teaches wherein the double-sided spherical lens arranged on the planarization lens layer protrude upward and downward (see figure 3, first lens layer 13 and second lens layer 15; and ¶64, The microlens array substrate 10 is provided with a substrate 11, a lens layer 13 as a first lens layer, an intermediate layer 14, a lens layer 15 as a second lens layer, and a flattening layer 17); and a refractive index of the planarization lens layer (17) is less than a refractive index of the upper spherical lens (13) (¶65, the lens layer 13 is formed of an inorganic material that has a higher light refractive index than the substrate 11. Examples of such an inorganic material include SiON, and Al.sub.2O.sub.3 (aluminum oxide has a refractive index of 1.63); and ¶70, The flattening layer 17 is formed of a light-transmissive inorganic material that, for example, has a lower light refractive index than the lens layer 15. Examples of such an inorganic material include SiO.sub.2 (the refractive index of silicon oxide is 1.46)). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wakabayashi (3) and Irisa to incorporate the teachings of Wakabayashi (1) to flip the bottom lens layer over to have it protruding downwards in order to better focus light onto the photodiode and to make the index of refraction of the planarization layer lower than that of the lens in order to prevent the planarization layer from disrupting the path of light from the lens providing for more efficient light capture and higher quality image formation. However, the new combination fails to explicitly teach wherein the refractive index of the upper spherical lens is less than a refractive index of the lower spherical lens.
	However, Ito teaches wherein the refractive index of the upper spherical lens (33) is less than a refractive index of the lower spherical lens (35) (¶82, the refractive index of the lens layer 35 is preferably larger than the refractive index of the lens layer 33). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wakabayashi (3), Irisa, and Wakabayashi (1) to incorporate the teachings of Ito to further include lenses of different refractive indices in order to more efficiently bend light towards the photodiode to provide a stronger signal towards the photodiode and providing an image with improved quality.  

Regarding claim 15, Wakabayashi (3) as modified by Irisa, Wakabayashi (1), and Ito teaches the image sensor of claim 11, wherein a curvature of the lower spherical lens (Wakabayashi (1) 15) is different from a curvature of the upper spherical lens (Wakabayashi (1) 13) (Wakabayashi (1), ¶64, The cross-sectional shape of the concave portion 12 has, for example, a curved surface portion in the central portion thereof and an inclined surface (so-called tapered surface) in the peripheral portion thereof that encloses the curved surface portion; and ¶69, The cross-sectional shape of the convex portion 16 is, for example, a curved surface such as a surface of a substantial ellipsoid).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (USPGPub 20150346547 A1) (third embodiment) hereinafter referred to as Wakabayashi (3) in view of Irisa et al. (USPGPub 20220102407 A1), Wakabayashi (USPGPub 20150346547 A1) (first embodiment) hereinafter referred to as Wakabayashi (1), and Ito et al. (USPGPub 20180173048 A1) as applied to claim 11 above, and further in view of Kawamura et al. (USPGPub 20200172443 A1).

Regarding claim 12, Wakabayashi (3) as modified by Irisa, Wakabayashi (1), and Ito teaches the image sensor of claim 11, wherein the double-sided spherical lens further comprises an intermediate lens (Wakabayashi (1) 14) having a uniform thickness and disposed between the upper spherical lens (Wakabayashi (1) 13) and the lower spherical lens (Wakabayashi (1) 15) (see figure 15; and ¶68, The intermediate layer 14 has a function of adjusting the distance between the microlens ML1 and the microlens ML2 to a desired value. Therefore, the thickness of the intermediate layer 14 is appropriately set on the basis of optical conditions such as the focal length of the microlens ML1 depending on the wave of light). However, the combination fails to explicitly teach wherein the double-sided spherical lens further comprises: a cover lens having a uniform thickness and covering the upper spherical lens; and an intermediate lens disposed between the cover lens and the lower spherical lens.
	However, Kawamura teaches wherein the double-sided spherical lens (21/22) further comprises: a cover lens (24) having a uniform thickness and covering the upper spherical lens (21) (see figure 3B, anti-reflection film 24 (i.e. cover lens) covering silicon nitride layer 21 (i.e. upper lens), if the cover lens is located on top of the upper lens); and an intermediate lens disposed (23) between the cover lens (24) and the lower spherical lens (22) (see figure 3B, interlayer 23 between cover lens 24 and silicon nitride layer 22 (i.e. lower lens)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wakabayashi (3), Irisa, Wakabayashi (1), and Ito to incorporate the teachings of Kawamura to further include a cover lens in order to protect the upper lens, as well as to prevent reflection providing a long-lasting, hardy device with decreased noise. 

Regarding claim 14, Wakabayashi (3) as modified by Irisa, Wakabayashi (1), Ito, and Kawamura teaches the image sensor of claim 12, wherein a diameter of a bottom surface of the upper spherical lens (Kawamura 21) is less than a diameter of a top surface of the lower spherical lens (Kawamura 22) (Kawamura, see figure 3B, silicon nitride layers 22 (i.e. upper lens) and 22 (i.e. lower lens), with the bottom surface of 21 being less than the top surface of 22), and an outer diameter of a bottom surface of the cover lens (Kawamura 24) is substantially equal to the diameter of the top surface of the lower spherical lens (Kawamura 22) (Kawamura, see figure 3B, the bottom of anti-reflection film 24 (i.e. cover lens) is substantially equal to the top of silicon nitride layer 22 (i.e. lower lens)).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (USPGPub 20150346547 A1) (third embodiment) hereinafter referred to as Wakabayashi (3) in view of Irisa et al. (USPGPub 20220102407 A1), Wakabayashi (USPGPub 20150346547 A1) (first embodiment) hereinafter referred to as Wakabayashi (1), and Ito et al. (USPGPub 20180173048 A1) as applied to claim 11 above, and further in view of Ootsuka et al. (USPGPub 20130082165 A1).

Regarding claim 16, Wakabayashi (3) as modified by Irisa, Wakabayashi (1), and Ito teaches the image sensor of claim 11, wherein the planarization lens layer (Wakabayashi (1) 17) and the double-sided spherical lens (Wakabayashi (1) 13/15) include at least two of polyimide, Al2O3, SiN, SiON, SiO, SiO2, HfOx, and TiO2 (Wakabayashi (1), ¶70, The flattening layer 17 is formed of a light-transmissive inorganic material that, for example, has a lower light refractive index than the lens layer 15. Examples of such an inorganic material include SiO.sub.2; and ¶65, In the present embodiment, the lens layer 13 is formed of an inorganic material that has a higher light refractive index than the substrate 11. Examples of such an inorganic material include SiON, and Al.sub.2O.sub.3). However the combination fails to explicitly teach an additional third one of these materials. 
	However, Ootsuka teaches wherein the planarization lens layer (27) and the double-sided spherical lens (33/31) include at least three of polyimide, Al2O3, SiN, SiON, SiO, SiO2, HfOx, and TiO2 (¶55, The first lens layer 31, which forms the microlenses 30 in the solid-state imaging device 20, is made of one or more of the following materials: a resin, SiN, and SiON; and ¶56, The resin is, for example, a metal-oxide-containing resin in which metal fine particles are dispersed. Examples of the resin in which metal fine particles are dispersed include an acrylic resin, a styrene-based resin, a novolac resin, an epoxy-based resin, a polyimide-based resin, and a siloxane-based resin).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wakabayashi (3), Irisa, Wakabayashi (1), and Ito to incorporate the teachings of Ootsuka to make the lenses out of multiple materials in order to have different refractive indices allowing for better focusing of light as well as preventing crosstalk between pixels and internal reflection allowing for higher image quality that lacks noise. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (USPGPub 20150346547 A1) (third embodiment) hereinafter referred to as Wakabayashi (3) in view of Irisa et al. (USPGPub 20220102407 A1), and Ito et al. (USPGPub 20180173048 A1).

Regarding claim 26 (see interpretation above in 112(b) rejection), Wakabayashi (3) teaches an image sensor, comprising: a substrate (20) which has a first surface and a second surface opposite to the first surface and pixels (P) arranged in a two-dimensional array, wherein each of the pixels (P) comprises a light The light-receiving element substrate 60 is provided with a substrate 61, a semiconductor layer 62, the light-receiving element 63, an interposed insulating layer 64, a light-blocking layer 65, and a flattening layer 66 as illustrated in FIG. 9; and ¶135, the light-receiving element 63 that is configured by a photodiode and the like is disposed in the semiconductor layer 62); a color filter layer (80) arranged on the second surface of the substrate (20) and comprising color filters that respectively correspond to the pixels (P) (see figure 15, color filter layer 80; and ¶165, The color filter layer 80 includes color filters for different colors such as red, green, and blue. Any color of the color filter is arranged in each pixel P); and a double-sided spherical lens (92/96) arranged on the color filter layer (80) (see figure 15, lens layer comprising microlens layer 96 and microlens layer 92 arranged on color filter layer 80). However, Wakabayashi (3) fails to explicitly teach a wiring layer arranged on the first surface of the substrate; and wherein a refractive index of a first lens of the double-sided spherical lens is less than a refractive index of a second lens of the double-sided lens.
	However, Irisa teaches a wiring layer (23101) arranged on the first surface of the substrate (see figure 58, wiring layer 23101 located on the bottom side (i.e. first surface) of the substrate containing photodiode PD). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wakabayashi (3) to incorporate the teachings of Irisa to further include a wiring layer in order to connect all of the pixel circuitry to the photosensor in order to provide an efficient transfer of photosensor outputs to external circuitry while maintaining a compact design. However, the combination fails to explicitly teach wherein a refractive index of a first lens of the double-sided spherical lens is less than a refractive index of a second lens of the double-sided lens.
	However, Ito teaches wherein a refractive index of a first lens (35) of the double-sided spherical lens is less than a refractive index of a second lens (33) of the double-sided lens (¶82, the refractive index of the lens layer 35 is preferably larger than the refractive index of the lens layer 33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wakabayashi (3) and Irisa to incorporate the teachings of Ito to further include lenses of different refractive indices in order to more efficiently bend light towards the photodiode to provide a stronger signal towards the photodiode and higher image quality.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (USPGPub 20150346547 A1) (third embodiment) hereinafter referred to as Wakabayashi (3) in view of Irisa et al. (USPGPub 20220102407 A1), and Ito et al. (USPGPub 20180173048 A1) as applied to claim 26 above, and further in view of Wakabayashi (USPGPub 20150346547 A1) (first embodiment) hereinafter referred to as Wakabayashi (1).

Regarding claim 27, Wakabayashi (3) as modified by Irisa and Ito teaches the image sensor of claim 26, further comprising a planarization layer (Wakabayashi (3) 91) located between the double-sided lens (Wakabayashi (3) 92/96) and the color filter layer (Wakabayashi (3) 80) (Wakabayashi (3) see figure 15). However, the combination fails to explicitly teach wherein a refractive index of the planarization layer is less than the refractive index of the second lens of the double-sided lens.
	However, Wakabayashi (1) teaches wherein a refractive index of the planarization layer (17) is less than the refractive index of the second lens (13) of the double-sided lens (¶65, the lens layer 13 is formed of an inorganic material that has a higher light refractive index than the substrate 11. Examples of such an inorganic material include SiON, and Al.sub.2O.sub.3 (aluminum oxide has a refractive index of 1.63); and ¶70, The flattening layer 17 is formed of a light-transmissive inorganic material that, for example, has a lower light refractive index than the lens layer 15. Examples of such an inorganic material include SiO.sub.2 (the refractive index of silicon oxide is 1.46)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wakabayashi (3), Irisa, and Ito to incorporate the teachings of Wakabayashi (1) to make the index of refraction of the planarization layer lower than that of the lens in order to prevent the planarization layer from disrupting the path of light from the lens providing for more efficient light capture and higher quality image formation.

Regarding claim 28, Wakabayashi (3) as modified by Irisa, Ito, and Wakabayashi (1) teaches the image sensor of claim 27, wherein the planarization layer (Wakabayashi (1) 17) comprises a recess in which the first lens (Wakabayashi (1) 15) of the double-sided lens is disposed (see figure 3, convex portion 16 (i.e. recess) location in the flattening layer 17).

Regarding claim 29, Wakabayashi (3) as modified by Irisa, Ito, and Wakabayashi (1) teaches the image sensor of claim 27, wherein the second lens (Wakabayashi (1) 13) protrudes away from the planarization layer (Wakabayashi (1) 17) and the first lens (Wakabayashi (1) 15) protrudes towards the planarization layer (Wakabayashi (1) 17) (Wakabayashi (1), see figure 3, microlens array substrate (i.e. lens layer) having a double-sided spherical lens comprising lens layer 13 and lens layer 15).

Allowable Subject Matter
Claims 5-6, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, the prior art of record individually or combined fails to teach the image sensor of claims 4 and 1 as claimed, wherein the lens layer further comprises a planarization lens layer adjacent to the lower spherical lens, and the double-sided spherical lens further comprises a cover lens having a uniform thickness and covering the upper spherical lens, more specifically in combination with, wherein a refractive index of the cover lens is less than a refractive index of the planarization lens layer, and the refractive index of the upper spherical lens is greater than that of the planarization lens layer.
	Claim 6 is objected to because of its dependency on claim 5. 

Regarding claim 10, the prior art of record individually or combined fails to teach the image sensor of claims 9 and 1 as claimed, wherein the lens layer further comprises a planarization lens layer below the double-sided spherical lens, and the double-sided spherical lens comprises a lower spherical lens, an intermediate lens, an upper spherical lens, and a cover lens, which are arranged in this order on the planarization lens layer, more specifically in combination with, wherein the planarization lens layer includes polyimide or SiO2, the lower spherical lens includes one of polyimide, SiN, SiO, SiON, HfOx, and TiO2, the upper spherical lens includes one of polyimide, SiO2, and Al2O3, and the cover lens includes polyimide, and the intermediate lens includes a material having a refractive index between a refractive index of the lower spherical lens and a refractive index of the upper spherical lens.

Regarding claim 13, the prior of record individually or combines fails to explicitly teach the image sensor of claims 12 and 11 as claimed, more specifically in combination with, wherein a refractive index of the cover lens is less than the refractive index of the planarization lens layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878